    Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 1 of 8 PageID #: 146



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI


MELISSA WHITE, on behalf of herself                    )
and other similarly situated individuals,              )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )   Case No. 4:20-cv-00323-CDP
                                                       )
STEAK N SHAKE INC.,                                    )
                                                       )
        Defendant.                                     )


                DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
                       MOTION TO PARTIALLY DISMISS

I.      INTRODUCTION

        Plaintiff has not made a prima facie showing this Court has personal jurisdiction over claims

against Defendant by individuals employed outside of Missouri. Instead, Plaintiff misapprehends the

application of Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017), and its

progeny to (1) claims under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”), (2)

general jurisdiction, and (3) specific jurisdiction.

        The Court cannot, and should not—as Plaintiff urges—dispense with personal jurisdiction

principles derived from Constitutional due process1 merely because doing so may be expedient or

efficient. See Chavira v. OS Restaurant Services, LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at *6

(D. Mass. Sept. 30, 2019) at *6 (concluding the obligation to follow the law cannot be overshadowed

by “even the most compelling” policy arguments). Instead, application of due process principles




1
 In a federal question case, such as this one, the constitutional question arises from the Due Process
Clause of the Fifth Amendment. Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102 (1987).
                                                    1
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 2 of 8 PageID #: 147



reveals this Court lacks general jurisdiction over Defendant and specific jurisdiction over out-of-state

putative plaintiffs’ FLSA claims.

II.     BRISTOL-MYERS AND THE FLSA

        Citing several decisions in class action cases, which are inapposite for the reasons explained

below, Plaintiff argues Bristol-Myers is inapplicable to her putative FLSA collective action. More

specifically, Plaintiff conflates the representative nature of Rule 23 class actions with FLSA collective

actions, which are not representative actions. Doc. 14 at 5. Plaintiff cites several decisions, in the

context of Rule 23 class actions, pre-dating Bristol-Myers. Likewise, Plaintiff ignores orders by this Court

post-dating Bristol-Myers that decline to extend personal jurisdiction in multi-plaintiff cases that are not

Rule 23 class actions. See Moore v. Bayer Corp., No. 4:18 CV 262 CDP, 2018 WL 4144795 (E.D. Mo.

Aug. 29, 2018)(applying Bristol-Myers and granting motion to dismiss claims by non-Missouri residents);

Siegfried v. Boehringer Ingelheim Pharmaceuticals, Inc., No. 4:16 CV 1942 CDP, 2017 WL 2778107 (E.D.Mo.,

June 27, 2017) (same).

        Under the FLSA, collective actions are not representative. In fact, the legislation that amended

the FLSA and authorized opt-in collective actions was titled “Representative Actions Banned.” 93 Cong.

Rec. 2182. See also Campbell v. City of Los Angeles, 903 F.3d 1090, 1105 (9th Cir. 2018) (“A collective

action, on the other hand, is not a comparable form of representative action. Just the opposite:

Congress added the FLSA’s opt-in requirement with the express purpose of 'banning' such actions

under the FLSA.”) (Citations and alterations omitted)). Leaving no doubt about the issue, the express

language in 29 U.S.C. § 216 (b) confirms each individual who joins an FLSA collective action is a real

party in interest. (“No employee shall be a party plaintiff to any such action unless he gives his consent

in writing to become such a party”).




                                                     2
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 3 of 8 PageID #: 148



        Rule 23 class actions and FLSA class actions “fundamentally” differ. Genesis Healthcare Corp. v.

Symczyk, 569 U.S. 66, 74 (2013). See also Cameron-Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240,

1248 (11th Cir. 2003) (summarizing the history of the FLSA's opt-in provision and referring to

§ 216(b) as “a fundamentally different creature than the Rule 23 class action”). A certified class under

Rule 23 has “independent legal status,” whereas the “sole consequence” of conditional certification

under the FLSA is sending of court-approved notices to employees, who may then become party

plaintiffs “by filing written consent with the court.” Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp.

3d 43, 58-59 (D. Mass. 2018). Importantly, “[a] collective action is more accurately described as a kind

of mass action, in which aggrieved workers act as a collective of individual plaintiffs with individual

cases.” Campbell, 903 F.3d at 1105. See also Roy, 353 F. Supp. 3d at 55-58. Accordingly, FLSA collective

actions are not Rule 23 class actions, and are akin to mass actions involving multiple party plaintiffs,

and thus there is no basis to distinguish out-of-state plaintiffs' FLSA claims from the out-of-state

plaintiffs' mass tort claim at issue in Bristol-Myers. Id. at 55-58. See also Chavira, 2019 WL 4769101 at *6

(reasoning “the personal jurisdiction analysis applies to all opt-in plaintiffs in a collective action in the

same way that the Supreme Court found that the personal jurisdiction analysis applies to each plaintiff

in a mass tort action.” (Citations omitted)).

        Several courts have explored a split in authority regarding Bristol-Myers’ application in the

context of FLSA collective actions. More specifically, the split follows two cases and their progeny—

Swamy v. Title Source, Inc., No. C 17-01175 WHA, 2017 WL 5196780 (N.D. Cal. Nov. 10, 2017)

(concluding Bristol-Myers does not divest courts of personal jurisdiction over out-of-state plaintiffs’

claims in putative FLSA collective actions), and Maclin v. Reliable Reports of Texas, Inc., 314 F. Supp. 3d

845 (N.D. Ohio 2018) (determining Bristol-Myers applies to FLSA claims and divests courts of specific




                                                     3
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 4 of 8 PageID #: 149



jurisdiction over FLSA claims of out-of-state plaintiffs against out-of-state defendants). Maclin and its

prodigy are better reasoned and should apply.

        In Swamy, the court summarily addressed Bristol-Myers and distinguished it because it addressed

state laws claims. 2017 WL 5196780 at *2 (noting FLSA claims are “federal claim[s] created by

Congress specifically to address employment practices nationwide.”). Respectfully, the reasoning in

Swamy is flawed. The court ignored the Congressional record, which reveals the purpose of a collective

action was to limit the scope of such cases, see 93 Cong. Rec. 2182, and did not consider the parties’

fundamental due process rights. Id. The Swamy court’s conclusion, as well as cases following it

(including Turner v. Concentrix Services, Inc., No. 1:18-cv-1072, 2020 WL 544705 (W.D.Ark. Feb. 3, 2020),

which Plaintiff cites)), entirely overlook that “Congress’ typical mode of providing for the exercise of

personal jurisdiction has been to authorize [nationwide] service of process” by using the following

language: “process may be served on any person, partnership, or corporation wherever it may be

found.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1553 (2017). See also Fed. R. Civ. P. 4(k)(1)(C). For

example, the Clayton Act of 1914, the Federal Trade Commission Act of 1914, the Securities

Exchange Act of 1934, and the Employee Retirement Income Security Act of 1974, all expressly

provide for service of process wherever the defendant “may be found,” thus authorizing any federal

court to exercise personal jurisdiction over defendants charged with violating those statutes. See 15

U.S.C. §§ 22, 53(a); 29 U.S.C. § 1132(e)(2); 15 U.S.C. § 78aa. See also Omni Capital Int'l, 484 U.S. at 106–

107 (discussing statutes authorizing, or failing to authorize, nationwide service of process). Critically,

the FLSA does not provide for nationwide service of process.

        On the other hand, Maclin and its progeny recognize the FLSA’s failure to authorize

nationwide service of process means a court facing an FLSA collective action must look to state law

and due process for the applicable limits on its exercise of personal jurisdiction. See e.g., Roy, 353 F.

                                                     4
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 5 of 8 PageID #: 150



Supp. 3d at 56. Recently, the Eastern District of Pennsylvania agreed that Bristol-Myers applies in the

FLSA context. Szewcyzyk v. United Parcel Service, Inc., No. 19-1109, 2019 WL 5423036, *8 (E.D. Pa. Oct.

22, 2019). In Szewcyzyk, the court decided, “216(b) does not relieve plaintiffs of their obligation to

establish personal jurisdiction over a defendant in compliance with constitutional due process

principles.” Id. Likewise, individuals who join this FLSA action will be party plaintiffs, not absent class

members. This Court accordingly must have personal jurisdiction over the parties with respect to each

of these claims. See Pettenato v. Beacon Health Options, Inc., No. 19cv1646JPOBCM, 2019 WL 5587335,

at *1 (S.D.N.Y. Oct. 25, 2019). For plaintiffs who did not work for Defendant in Missouri, it does

not.

III.    THIS COURT LACKS GENERAL JURISDICTION OVER DEFENDANT,
        WHICH IS NOT “AT HOME” IN MISSOURI

        Contrary to recent, controlling precedent, Plaintiff points to outdated cases to argue

Defendant consented to this Court’s general jurisdiction by registering to do business, and designating

an agent for service of process, in Missouri. Doc. 14 at 6. Both the Missouri Supreme Court and this

Court have soundly rejected this proposition. Siegfried, 2017 WL 2778107 at *5, citing State ex rel.

Norfolk S. Ry. Co. v. Dolan, 512 S.W.3d 41, 51-53 (Mo. 2017) (en banc) (concluding Missouri’s registration

statute does not broaden “personal jurisdiction to include suits unrelated to the corporation’s forum

activities when the usual bases for general jurisdiction are not present.”).

        Plaintiff also argues Defendant’s operation of corporate-owned restaurants in Missouri

justifies general jurisdiction, but that misses the mark. “A court may assert general jurisdiction over

foreign (sister-state or foreign-country) corporations to hear any and all claims against them [only]

when their affiliations with the State are so ‘continuous and systematic’ as to render them essentially

at home in the forum State.” Tyrrell, 137 S. Ct. at 1558. Defendant’s operations in Missouri are not so

exceptional to render them “at home” here. As Plaintiff acknowledges, Defendant owns and operates
                                                    5
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 6 of 8 PageID #: 151



stores in many locations throughout the United States, Doc. 14 at 6 (referencing “(a) Chicago/Detroit,

(b) Cleveland/Dallas; (c) Indianapolis, [and] (d) Orlando/Atlanta)”). “A corporation that operates in

many places can scarcely be deemed at home in all of them.” Daimler AG v. Bauman, 134 S. Ct. 746,

762 n.20 (2014).

IV.     THIS COURT ALSO LACKS SPECIFIC JURISDICTION OVER CLAIMS BY OUT-
        OF-STATE PLAINTIFFS AGAINST AN OUT-OF-STATE DEFENDANT

        According to Plaintiff, this Court has specific jurisdiction over non-residents’ claims because

Defendant transacts business nationwide and in Missouri, and those businesses include employing

Plaintiff and other servers. Doc. 14 at 7-8. However, Plaintiff’s misapplication of specific jurisdiction

would render general jurisdiction moot. In particular, “[t]here would never be a need to discuss general

jurisdiction, for every state would have specific jurisdiction over every national business corporation.”

Siegfried, 2017 WL 2778107 at *5, quoting Norfolk Southern, 512 S.W.3d at 49. Moreover, the U.S.

Supreme Court has rejected this proposition and has concluded “[o]ur cases provide no support for

this approach, which resembles a loose and spurious form of general jurisdiction.” Bristol-Myers Squibb,

2017 WL 2621322, at *8.

        Plaintiff also argues Defendant’s “systemic, regular, and widespread” wage and hour violations

warrant specific jurisdiction. However, even if Defendant had engaged in such behavior (and it did

not), this Court would still lack specific jurisdiction over the claims of the out-of-state putative opt-in

plaintiffs because specific jurisdiction requires a nexus between a defendant's forum-related contacts

and the plaintiff’s claim, and here there is none. Id. at *7, *11 (requiring an “affiliation between the

forum and the underlying controversy, principally, [an] activity or an occurrence that takes place in

the forum State.”). Thus, the Plaintiffs must show “the litigation results from alleged injuries that arise

out of or relate to ... [the defendant's] activities [in the forum state].” Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472-73 (1985) (quotation omitted). Stated another way, “specific jurisdiction is confined to
                                                      6
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 7 of 8 PageID #: 152



adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.” Bristol-Myers, 137 S.Ct. at 1780 (quoting Goodyear, 564 U.S. at 919). Here the controversy

involves wage payments in multiple states.

        The purported injuries suffered by out-of-state putative plaintiffs took place where they

worked. See e.g., Roy v. FedEx Ground Package Sys., Inc., No. 3:17-CV-30116-KAR, 2018 WL 2324092,

at *5 (D. Mass. May 22, 2018) (concluding FLSA overtime claims arose from plaintiff’s activities in

state where he worked allegedly unpaid overtime). Plaintiffs do not allege otherwise. Plaintiff has not

met her burden of demonstrating the Court has personal jurisdiction over putative plaintiffs who

Defendant did not employ in Missouri.

V.      CONCLUSION

        For the reasons set forth in Defendant’s Memorandum in Support of Motion to Partially

Dismiss and this reply, Defendant respectfully requests this Court’s order dismissing the claims

regarding non-Missouri putative opt-in plaintiffs, and granting any further relief the Court deems just

and proper.

                                                       Respectfully submitted,

                                                       OGLETREE, DEAKINS, NASH, SMOAK &
                                                       STEWART, P.C.

                                                       /s/ Patrick F. Hulla
                                                       Patrick F. Hulla        MO #41745
                                                       4520 Main Street, Suite 400
                                                       Kansas City, MO 64111
                                                       Telephone: 816-471-1301
                                                       Facsimile: 816-471-1303
                                                       patrick.hulla@ogletreedeakins.com


                                                        and




                                                   7
 Case: 4:20-cv-00323-CDP Doc. #: 16 Filed: 04/03/20 Page: 8 of 8 PageID #: 153




                                                       Barry Paige
                                                       111 Monument Circle, Ste. 4600
                                                       Indianapolis, IN 46204
                                                       317.916.1300
                                                       317.916.9076 (Facsimile)
                                                       barry.paige@ogletree.com

                                                       ATTORNEYS FOR DEFENDANT

                                  CERTIFICATE OF SERVICE
         The undersigned certifies that on the 3rd day of April, 2020, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to
the following:

Sheila R. Stuart
THE LAW OFFICE OF SHEILA R. STUART, LLC
Bemiston Tower
231 South Bemiston Avenue, Suite 800
Clayton, MO 63105
314.854.1338
sheilarstuart@yahoo.com

and

Samuel Henderson
HENDERSON LAW FIRM
1027 South Vandeventer Avenue, 6th Floor
St. Louis, MO 63110
314.399.8266
314.399.8265 (Facsimile)
herdersa85@hotmail.com


ATTORNEY FOR PLAINTIFF

                                                   /s/ Patrick F. Hulla
                                                   ATTORNEY FOR DEFENDANT


                                                                                             42416546.1




                                                  8
